Title: To Thomas Jefferson from Paul Brown, 27 January 1806
From: Brown, Paul
To: Jefferson, Thomas


                        
                            Paxton Jan. 27. 1806.
                        
                        Being in very straiten’d, & sometimes distressing Circumstances, after being denied & evaded, legally, by
                            more immediate, a man betakes to implore the Commisserating of our celebrated for his Benevolence, Tho’ in a public
                            Station, & judicious Beneficence in public transactions, even for a private Benefit, in a peculiar Sort of Exigence.
                        I request you to transmit (as early as may be after receiving this) 250 or 300 Dollars, in a single light
                            bank–Bill (if conveniently impetrable) enclosed in a Letter directed by the mail, to the subscriber of this at Paxton
                            Massachusetts, to be logded at Leicester Post Office.—
                        I have no Accomplices to pervert any such Fortune; no Participators in this Onset; no Friends; no Neighbours,
                            tost by the bleak blast of Poverty which Chance spouted with sundering Success to the sympathetic Bands of Thousands:
                            Chance, that governs the posession Lots of mortal men even in a Land of Equality, Liberty & Justice. Your Excellency
                            need not be apprehensive of an Iteration of this sort of Request.   If you
                            be a Patron of useful Science, & benevolent Purposes, fail not to transmit this.
                        I will pledge myself that it Shall not be known to others, if your excellency’s self that prefer that
                            Concealment. One trembling on the verge of a long & laborious Life, hurrying out the glimmering taken by harrassing
                            toils & Cares to which he is unequal, necessitated; seperated by the slightest Partition from public Maintenence, is very
                            rare in this Country (with gratitude to our Patriots be it observed), yet there are some. Tho’ I be not such in all
                            respects yet I have a regard to such. Rare indeed tho’ they be, there are some few both young & old of this Condition.
                            Pinioned on, as it were the Point between the State of a Pauper & that of Autocrasy, beset on the one hand by Sickliness
                            & Destitution, & on the other by the most disagreeable of all Dependence, a Dependence on the Indigent, in some
                            measure, incapable of most Services & out of the Access of others, it is with the greatest Reluctance I proceed to this
                            recourse to one in your Station.
                        The Father of his Country, the Cherisher of national Liberty, the mild Pilot of a Nation of Freemen in
                            perilous Compasses, will extend even into Obscurity the fostering hand of Benignity over the stifled seeds of usefulness,
                            & will encourage the Arts & Sciences, but beyond all others Humanity.   Thou Shalt dry up the tears of trampl’d
                            Despondency Struggling with virtuous Speculations, & cause the Fingers of those who languish in Indigence to com move
                            the grateful Cymbals of thy honour.
                        “The Desire of a Man is his Kindness; & a poor Man is better than a Liar.”
                        He that Shall magnanimously exert himself for the Happification of his Country, in those several public
                            Benefits & general Institutions when Millions come in process to feel Advantages of which they are not sensible of the
                            rise & seldom contemplate & turn, when others are wanting, looking likewise into the private Conditions of several
                            Individuals of critical Situations & peculiar Exigences, gratuitously reach the liberal Hand of Charity to their wants,
                            or provide means for their Instalement (as well abroad as in his Vicinnage) fostering the rising Pathos of the
                            phitanthropic Breast when ir ranges its objects in the several Species’ of
                            utility, shall have more real Friends, more sincere plaudits, effusive of the grateful (insuferably so) hearts of such as
                            coincide in the general traits of humanity, than all the sceptre’d Puppets of this World. Assuredly, you cannot find a
                            more necessitous Situation & when this so easy, & comparitively immoment Benefaction (on your Part) would go farther
                            in useful Appropriations of so valuable & at the same time sensible Effects, as in this. 
                  I am with Reverence, your
                            Excellency’s obedient humble Servant
                        
                            Paul Brown.
                        
                    